Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 12/08/2020.
In the Instant Amendment, Claims 1, 4, and 18 are amended; Claim 17 are canceled; Claims 1, 14, and 18 independent claims; Claims 1-16 and 18-20 have been examined and are pending.  This Action is made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 12/08/2020, have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1-5, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., (“Yamada,” US 2018/0150307), published on March 31, 2018, in view of Saito, Megumi (“Saito,” US 2005/0159926), published on July 21, 2005.
Regarding claim 1, Yamada discloses a system for selectively updating an electronic user interface comprising: 
a device with an electronic user interface (pars. 0006-0007, 0027-0028, 0037, 0044 and 0045; Figs. 1-2); 
an update loaded to the device (par. 0024, 0038, 0043-0045; Figs. 1-2; wherein at least step S120 or S130; a printer driver 50 is downloaded from the server 30 over the network NW to a client terminal 20); 
Yamada discloses all limitations above, but does not explicitly disclose at least one part in said update, the at least one part being displayed in list, the at least one part when applied to the device modifying at least one feature in said electronic user interface;  display on the device for presenting said at least one part in the list electronic user interface modifying feature; and an input device for permitting a user input on which parts in said update  are applied to said electronic user interface; wherein updates are applied to the device based on the user input.
However, Saito discloses a methods/system, wherein at least one part in said update, the at least one part being displayed in list, the at least one part when applied to the device modifying at least one feature in said electronic user interface; a display on the device for presenting said at least one part in the list electronic user interface modifying feature (Saito: 0065-0072; Figs. 5-8; a list of printer driver display on user interface screen, that allow a user selects feature for modifying); and 
an input device for permitting a user input on which parts in said update  are applied to said electronic user interface; wherein updates are applied to the device based on the user input (Saito: 0065-0072; Figs. 5-8; a ‘Watermark’ feature will be grayed out when the Watermark checkbox 800 is uncheck).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Saito with the method/system of Yamada to allow a user change setting feature/function in application driver.
  Regarding claim 2, Yamada and Saito disclose the device with a usability mode of claim 1. Yamada further discloses wherein said electronic user interface is a graphic user interface (Yamada: pars. 0055-0059; Figs. 3-4).  
Regarding claim 3, Yamada and Saito disclose the device with a usability mode of claim 1. Yamada further discloses wherein said electronic user interface is presented on said display (Yamada: pars. 0055-0059; Figs. 3-4; the User Interface (UI) n440, 441, 442, and 443).  
Regarding claim 4, Yamada and Saito disclose the device with a usability mode of claim 3. Yamada further discloses wherein said display is a touch screen (Yamada: par. 0027; an operation input unit 35 is operable by a user to receive operational input from a user and may be a touchscreen).  
Regarding claim 5, Yamada and Saito disclose the device with a usability mode of claim 1. Yamada further discloses wherein said update is downloaded from a server (Yamada: pars. 0023-0024, 0038, 0045; Figs. 1-2).  
Regarding claim 7, Yamada and Saito discloses the device with a usability mode of claim 1. Yamada further discloses wherein the input device is a touch screen of the display (Yamada: par. 0027; an operation input unit 35 is operable by a user to receive operational input from a user and may be a touchscreen).  
Regarding claim 8, Yamada and Saito disclose the device with a usability mode of claim 1, Yamada further disclose wherein said at least one feature modifies a look of said electronic user interface (Yamada: pars. 0043-0045 and 0047-0048; Fig. 3B).  
Regarding claim 12, Yamada and Saito disclose the device with a usability mode of claim 1.  Yamada further disclose wherein user input is presented on said display (Yamada: pars. 0043-0045 and 0047-0048; Fig. 3B and 4A-4B).  
Regarding claim 13, Yamada and Saito disclose the device with a usability mode of claim 1. Yamada and Saito further disclose wherein said user input is an option in settings on the device permitting individual selection of electronic user interface modifications (Yamada: pars. 0048-0055; Figs. 4A-4B: Saito: pars. 0065-0072; Fig. 5-8).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., (“Yamada,” US 2018/0150307), published on March 31, 2018, in view of Phipps, Ricky (“Phipps,” US 2015/0278219), published on October 1, 2015.  
Regarding claim 6, Yamada discloses the device with a usability mode of claim 1, but does not explicitly disclose update is uploaded. 
However, Phipps discloses a system for managing information, wherein said update is uploaded (Phipps: pars. 0316-0317; Figs. 6R-6S).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Phipps with the method/system of Yamada to allow users upload any file/image to network.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., (“Yamada,” US 2018/0150307), published on March 31, 2018, in view of Pi Farias (US 2017/0124564), published on May 4, 2017
Regarding claim 9, Yamada discloses the device with a usability mode of claim 1, but does not explicitly disclose at least one feature modifies a sequence of operations in said electronic user interface. 
However, Pi Farias discloses a method, wherein said at least one feature modifies a sequence of operations in said electronic user interface (pars. 0688-0692; Fig. 2; a user can select/change payment).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Pi Farias with the method/system of Yamada to allow users sequence change/modify operation on online.  
Regarding claim 10, Yamada discloses the device with a usability mode of claim 1, but does not explicitly disclose at least one feature adds functions to said electronic user interface.  
However, Pi Farias discloses a method, wherein said at least one feature adds functions to said electronic user interface (pars. 0068-0692; Fig. 23; the user can place an online order or payment online by using add function for adding selected product and payment method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Pi Farias with the method/system of Yamada to allow users easily to using application.
Regarding claim 11, Yamada discloses the device with a usability mode of claim 1, but does not explicitly disclose at least one feature adds options to said electronic user interface.
However, Pi Farias discloses a method, wherein said at least one feature adds options to said electronic user interface (pars. 0068-0692; Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Pi Farias with the method/system of Yamada to allow users easily to using application.  
Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., (“Yamada,” US 2018/0150307), published on March 31, 2018, in view of Nachimuthu et al., (“Nachimuthu,” US 2016/0048383), published on February 18, 2016. 
Regarding claim 14, Yamada disclose a device having a usability mode comprising: 
an electronic user interface (pars. 0006-0007, 0027-0028, 0037, 0044 and 0045; Figs. 1-2); 
a server having an updated version containing at least one part for modifying at least one feature in said electronic user interface (par. 0024, 0038, 0043-0045; Figs. 1-2; wherein at least step S120 or S130; a printer driver 50 is downloaded from the server 30 over the network NW to a client terminal 20; and also see pars 0045-0050; Fig. 3B; the new/modified features will be installed based on a user selects new version);
Yamada disclose all limitations above, but does not explicitly disclose a display for presenting information regarding the updated version in a list including at least one part, the at least one part when selected and implement to the device updating said electronic user interface by modifying at least one feature said electronic user interface; Serial No. 16/271,252Response to Final Office ActionPage 4a filter module for selecting which parts to implement on the device, wherein a user selects which part to implement on the device by sending a signal to the filter via the display.
However, Nachimuthu discloses a system for updating installer, wherein a display for presenting information regarding the updated version in a list including at least one part, the at least one part when selected and implement to the device updating said electronic user interface by modifying at least one feature said electronic user interface (Nachimuthu: pars. 0033-0035, 0038-0043, 0045-0052; Figs. 3A-4A; the user interfaces 256, 262, 272, 302, and 292 display information for updating, that allow user select mechanisms 258, 260, 266, 264, …; and also see pars. 0052-0058, 0063-0066; Fig. 4C-4R); Serial No. 16/271,252 Response to Final Office Action Page 4 
a filter module for selecting which parts to implement on the device, wherein a user selects which part to implement on the device by sending a signal to the filter via the display (Nachimuthu: pars. 0042-0043, 0062-0066, 0074, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nachimuthu with the method/system of Yamada to allowing customers to download and install updates new version driver based on selected features.
Regarding claim 15, Yamada and Nachimuthu discloses the usability mode for a device of claim 14.
Yamada and Nachimuthu further discloses wherein the updated version is loaded to the device (Yamada: pars. 0024; a printer is downloading a printer 50 from server to client terminal 20.  Nachimuthu: pars. 0033-0035, 0038-0043, 0045-0052; Figs. 3A-4Q).
 Regarding claim 16, Yamada and Nachimuthu disclose the usability mode for a device of claim 14.
Yamada further discloses wherein the filter is configured to show the user the modification the update will make before the update is implemented (Yamada: pars. 0040-0043; Figs. 3-4B).  
Regarding claim 18, Yamada discloses a method of updating an electronic user interface of an electronic device comprising: 
downloading an update to the electronic user interface from a server (pars. 0006-0007, 0027-0028, 0037, 0043-0045; Figs. 1-2; wherein at least step S120 or S130; a printer driver 50 is downloaded from the server 30 over the network NW to a client terminal 20). 
Yamada disclose all limitations above, but does not explicitly disclose displaying information regarding the updated as a list of features to a user, each feature indicative of at least one feature of the electronic user interface which the update will modify when implemented to the electronic user interface; selecting which features in the list will be implemented to the electronic user interface of the electronic device; filtering the update such that only user selected features are in an update package; and implementing the update package to the electronic device such that the electronic user interface is modified by the user selected features. 
However, Nachimuthu discloses a system for updating installer, wherein displaying information regarding the updated as a list of features to a user, each feature indicative of at least one feature of the electronic user interface which the update will modify when implemented to the electronic user interface;  selecting which features in the list will be implemented to the electronic user interface of the electronic device (Nachimuthu: pars. 0033-0035, 0038-0043, 0045-0052; Figs. 3A-4A; the user interfaces 256, 262, 272, 302, and 292 display information for updating, that allow user select mechanisms 258, 260, 266, 264, …; and also see pars. 0052-0058, 0063-0066; Fig. 4C-4R); 
filtering the update such that only user selected features are in an update package; implementing the update package to the electronic device such that the electronic user interface is modified by the user selected features (Nachimuthu: pars. 0042-0043, 0062-0066, 0074, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nachimuthu with the method/system of Yamada to allowing customers to download and install updates new version driver based on selected features.  
Regarding claim 19, Yamada and Nachimuthu disclose the method of updating an electronic user interface of an electronic device in claim 18. Yamada and Nachimuthu further discloses downloading the update to the electronic device (Yamada: par. 0024, 0038, 0045; Figs. 1-2; wherein at least step S120 or S130.  Nachimuthu: pars. 0033-0035, 0038-0043, 0045-0052; Figs. 3A-4Q).
Regarding claim 20, Yamada and Nachimuthu the method of updating an electronic user interface of an electronic device in claim 18, but does not explicitly disclose downloading the update package to the electronic device and not downloading features which the user has not selected. 
However, Nachimuthu discloses a system for displaying a setting window of a device driver, further comprising: downloading the update package to the electronic device and not downloading features which the user has not selected (Nachimuthu: pars. 0033-0035, 0038-0043, 0045-0052; Figs. 3A-4Q).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nachimuthu with the method/system of Yamada to allowing customers to download and install updates new version driver based on selected features.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., (“Yamada,” US 2018/0150307), published on March 31, 2018, in view of Reiss et al., (“Reiss,” US 2013/0104114) published on April 25, 2013. 
Regarding claim 21, Yamada discloses the device with a usability mode of claim 1, but does not explicitly the device is a mobile device.
However, Reiss discloses a system, wherein the device id a mobile device (Reiss: pars. 0013-0014; Fig. 1; a client device 100 is mobile device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Reiss with the method/system of Yamada to allow a user can update new version application on any mobile device. 
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/Primary Examiner, Art Unit 2174